Allowance
	Claims 1 and 3-15 are patentable. 
The specific limitations of “the guidance part has a first inclined segment, the first inclined segment has a first end and a second end opposite to 15each other, and the second end is closer to the hinge structure than the first end, wherein in a process of the sliding unit sliding along the first inclined segment from the first end toward the second end of the first inclined segment, the sliding unit drives the first functional assembly to slide and ascend relative to the first body” in Claim 2 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, For example, Hsu et al. (US Publication 2016/0047156) discloses an electronic device comprising: a first body 31; a second body 32; 5a hinge structure 10, wherein the first body and the second body are pivotally connected to each other by the hinge structure 45; a first functional assembly (substrate, paragraph 0036), movably arranged on the first body; and a first linkage structure 33, 50, 60, 80, connected between the hinge structure and the first functional assembly, wherein the first linkage structure is adapted for driving the first functional assembly 10to move relative to the first body with a relative rotation of the first body and the second body.  Hsu further discloses wherein the first linkage structure comprises a sliding unit 80 and a guidance part 33, the sliding unit is fixed to the first functional assembly and is adapted for being slidably installed on the guidance part.  It also would have been obvious to a person having ordinary skill in the art at a time just before the effective filing date of the present application to have duplicated the first functional assembly and first linkage structure onto the second body to function in a similar manner.  

Furthermore, an assignee and inventor search were performed to identify documents with possible double patenting issues.  Applicant has filed a terminal disclaimer on 02/22/2022 (approved same day) overcoming the obvious type double patenting rejection in the prior office action. No other documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841